

Exhibit 10.1(A)


AMENDMENT NO. 2 TO
SPONSORED RESEARCH AGREEMENT


This Amendment No. 2 to Sponsored Research Agreement (this “Amendment No. 2”) is
entered into and made effective as of March 31, 2017 (the “Amendment No. 2
Effective Date”) by and between Juno Therapeutics, Inc., (“Sponsor”), a Delaware
corporation, and Seattle Children’s Hospital d/b/a Seattle Children’s Research
Institute (“Institute”), a Washington nonprofit corporation.
RECITALS
WHEREAS, Sponsor and Institute have previously entered into a Sponsored Research
Agreement dated February 13, 2014 (the “Original Agreement”), as modified and
amended by that certain Amendment No. 1 to the Sponsored Research Agreement
dated April 1, 2015 (“Amendment No. 1”, together with the Original Agreement,
the “Agreement”); and
WHEREAS, the parties wish to further amend the Agreement under the terms and
conditions herein.
NOW, THEREFORE, the parties hereby agree as follows:
1.Survival of Agreement Terms. Except as expressly provided for herein below,
all terms and conditions of the Agreement remain unchanged and in full force and
effect. In the event of any conflict between the terms and conditions of this
Amendment No. 2 and the Agreement, the terms and conditions set forth in this
Amendment No. 2 shall control with respect to the subject matter hereof.
2.Section 4. Effective as of the Amendment No. 2 Effective Date:
a.
The header to Section 4 of the Agreement is hereby restated as “4. Research
Reports; Research Results; [***].”

b.
The existing Section 4 (Research Reports) of the Agreement is hereby included as
new Section 4(a) to the Agreement. For clarity, other than the foregoing
numbering change, Section 4(a) to the Agreement shall not be modified by this
Amendment No. 2.

c.
The following is hereby included as a new Section 4(b) to the Agreement:

“4(b). Research Results.
(i)The term “Research Results” is defined to mean: all data and results
generated and recorded by Institute or anyone under Institute’s control in the
course of performing the Research (other than Improvements, Other Inventions and
Biological Materials which are addressed in Section 9 of this Agreement).
(ii)Each party agrees that until publication, public presentation or public
disclosure of any given Research Results, such Research Results are Confidential
Information of Institute, subject to Sections 4(b)(iii) – 4(b)(vii) below.


1


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(iii)Each party agrees that until publication, public presentation, or public
disclosure of any given Research Results as permitted under this Agreement, each
party (A) will have the limited right to use Research Results, whether owned by
it or another party, solely for internal research purposes, and, with respect to
Sponsor, for the purposes set forth in Section 4(b)(v) below (subject to such
provision), and (B) will not disclose Research Results to any other person or
entity except: (1) as necessary for protection of that party’s interests against
lawsuits, allegations of scientific misconduct, conflict of interest actions,
patent infringement and interference proceedings, (2) as permitted by this
Agreement or the applicable Research Plan (provided that, without limiting
Institute’s rights under this clause or clauses (1), (3) and (4) of this Section
4(b)(iii), or under Section 4(b)(vi), the fact that Research Results are the
Confidential Information of Institute will not otherwise be construed as
permitting or granting Institute any right to disclose such Research Results to
any third party), (3) for purposes of publication, public presentation, or
public disclosure as permitted under Section 7, (4) as required by applicable
laws and regulations, and (5) with respect to Sponsor, as set forth in Section
4(b)(v) below. If at any time prior to (or in the absence of) publication,
public presentation, or public disclosure of any given Research Results in
accordance with Section 7, Institute desires to disclose to any third party any
Research Results that do not otherwise meet any of the foregoing exceptions then
in such case Institute shall provide a written request to Sponsor thereof,
indicating the specific Research Results desired to be disclosed, the applicable
third party and purpose for such disclosure. Within [***] of receipt of such
request, Sponsor will notify Institute in good faith whether it intends to make
use of such Research Results (in accordance with this Section 4(b)) in a manner
in which the confidentiality of such Research Results is reasonably important.
If Sponsor notifies Institute of such intention, Institute will not disclose
such Research Results. If within [***] Sponsor does not notify Institute of such
intention, Institute shall be permitted to disclose such Research Results in the
manner described in Institute’s notice; provided that Institute’s right to
disclose such Research Results shall not limit Sponsor’s right to use any
Research Results in accordance with this Section 4(b).
(iv)In addition, prior to publication, public presentation, or public disclosure
of any given Research Results in accordance with Section 7, such Research
Results may be disclosed and discussed internally among members of the
scientific staff of the receiving party of such Research Results, provided that
all persons with access to the Research Results are apprised of the duty and
obligation to maintain the confidentiality of such Research Results prior to its
publication, public presentation, or public disclosure in accordance with this
Agreement. Notwithstanding the above, at any time, Sponsor may disclose any such
information to its actual and prospective investors, lenders, Affiliates,
consultants and advisors in connection with its business activities, subject to
obligations of confidentiality at least as stringent as those imposed on Sponsor
under this Section 4(b) and Section 6 of this Agreement. Sponsor will be
responsible for any disclosure of Research Results that constitutes a breach of
such obligations of confidentiality by a third party that received Research
Results from Sponsor.
(v)Sponsor agrees that for a period of [***] following receipt of any given
Research Results from Institute, it will not disclose such Research Results
through any regulatory process (except in the event of exigent regulatory
circumstances) or patent filing to enable Institute to secure adequate
intellectual property protection of any patentable subject matter contained in
such Research Results). Subject to Section 7 (Publication) of this Agreement and
to the foregoing sentence, Sponsor and its Affiliates will have the irrevocable
right to (and to authorize their sublicensees, contractors and collaborators to)
receive, access, use, reference and disclose Research Results for the purposes
of researching, developing and commercializing immunotherapy products and/or
services of Sponsor and/or of Sponsor’s sublicensees, contractors and/or
collaborators, which right shall include the right to include such Research
Results in patent applications of Sponsor and/or of Sponsor’s sublicensees,
contractors and/or collaborators, provided that


2


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




such right shall not extend to patent applications on Improvements or Other
Inventions, other than Improvements or Other Inventions invented jointly with
Institute, subject to Section 9(e) of this Agreement. Any such receipt, access,
use, reference and disclosure by or to a third party must be subject to
obligations of confidentiality at least as stringent as those imposed on Sponsor
under this Section 4(b) and Section 6 of this Agreement. Sponsor will be
responsible for any disclosure of Research Results that constitutes a breach of
such obligations of confidentiality by a third party that received Research
Results from Sponsor.
(vi)Subject to Section 4(b)(v), and for the avoidance of doubt, each party is
permitted to (and in the case of Sponsor, Sponsor is permitted to authorize its
sublicensees, collaborators and contractors to) reference and include those
Research Results required or reasonably necessary for and in regulatory filings
(including related correspondence) regarding immunotherapy products and/or
services of such party (and in the case of Sponsor, of Sponsor’s sublicensees,
contractors and/or collaborators). Each party shall use good faith efforts to
notify the other of such reference and inclusion.
(vii)Upon publication, public presentation, or public disclosure of any given
Research Results as permitted by this Agreement, each party may use any Research
Results on which the publication, public presentation or public disclosure was
based for any legitimate scientific or business purpose and may disclose the
same to any person or entity, subject in the case of Sponsor to Section 4(b)(vi)
above.”
d.
The following is hereby included as a new Section 4(c) to the Agreement:

“4(c). [***] Study Results. In accordance with the parties’ Data Transfer
Agreement of March 31, 2017 (Attachment C), attached hereto, Institute will
provide to Sponsor the “Limited Data” concerning the [***] Study, as defined
therein.
For clarity, notwithstanding the attachment of the Data Transfer Agreement
hereto, the terms of the Data Transfer Agreement shall not be construed or
modified by the terms of this Sponsored Research Agreement. For further clarity,
(i) [***] Study does not constitute “Research” under this Agreement, a
“Supported Clinical Study” under the parties’ Clinical Support Agreement, or a
“Clinical Trial” under the parties’ Exclusive License Agreement; (ii) the
results of the [***] Study (including the Limited Data) do not constitute
“Research Reports” or “Research Results” under this Agreement, or “Study Data”
under the parties’ Clinical Support Agreement; (iii) Sponsor did not collaborate
with or provide any Support Payments or other financial support to Institute
relating to the [***] Study pursuant to this Agreement, pursuant to the parties’
Clinical Support Agreement, or otherwise. In addition, Institute acknowledges
and agrees that it has not used and will not use any Support Payments or other
financial support provided by Sponsor pursuant to this Agreement or the Clinical
Support Agreement in or for the [***] Study.”
3.Section 5(a)(i). Effective as of the Amendment No. 2 Effective Date, the
following language in Section 5(a)(i) of the Agreement is hereby deleted in its
entirety
“(i) Sponsor shall provide to Institute funding, including direct and indirect
costs, for the Research as provided in this Section 5(a) ("Support Payments").
Support Payments for indirect costs shall not exceed [***] of the total direct
costs invoiced. Such Support Payments will be made within [***] of Sponsor's
receipt of invoices for costs actually incurred pursuant to the agreed Research
Plan.”


and is replaced with the following:


3


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




“(i) Sponsor shall provide to Institute funding for the Research as provided in
this Section 5(a). Each Research Plan executed hereunder shall include a budget
for the costs to be incurred by Institute directly associated with the
performance of the Research under the Research Plan, including research
personnel salary costs and costs for materials and supplies to be used in
connection with the performance of the Research (“Direct Costs”). Institute
shall provide invoices on at least a quarterly basis, but no more frequently
than monthly, for Direct Costs under a given Research Plan. Payment of Direct
Costs will be made within [***] of Sponsor's receipt of invoices for such costs
actually incurred pursuant to the agreed Research Plan. In addition, solely with
respect to Research Plans covering [***], Sponsor shall pay to Institute an
equivalent of indirect costs incurred in connection with the performance of the
Research calculated in the amount [***]. Direct Costs and [***] together
constitute “Support Payments.”
Institute shall provide invoices for the appropriate amount of [***] owed by
Sponsor on invoices for the Direct Costs under this Section 5.1(a)(i).”


4.Miscellaneous. This Amendment No. 2 and all attachments contain the entire
Amendment No. 2 between the parties as to its subject matter. This Amendment No.
2 may be executed in two or more counterparts, each of which will be deemed an
original and all which together will constitute one and the same Amendment No.
2. This Amendment No. 2 may be delivered by facsimile transmission or electronic
mail, and such copies of executed signature pages will be binding as originals.
This Amendment No. 2 may not be altered, amended or modified in any way except
by a writing (excluding email or similar electronic transmissions) signed by the
authorized representatives of both parties. This Amendment No. 2 will be
governed by, interpret and enforced in accordance with the laws of the State of
Washington, without regard to conflicts of laws.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their respective duly authorized representatives effective as of the
Amendment No. 2 Effective Date.




4


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





 
JUNO THERAPEUTICS, INC.
SEATTLE CHILDREN’S HOSPITAL D/B/A SEATTLE CHILDREN’S RESEARCH INSTITUTE
 
By: /s/ Christian Hordo   
By:  /s/ Erik M. Lausund   
Name:  Christian Hordo   
Name:  Erik M. Lausund   
Title:  VP Business Development   
Title:  Vice President, Research Operations   
Date:  April 3, 2017   
Date:  Mar 31, 2017   





5



--------------------------------------------------------------------------------




ATTACHMENT C








6



--------------------------------------------------------------------------------





DATA SHARING AGREEMENT
By agreement of the parties, Seattle Children's Hospital dba Seattle Children’s
Research Institute ("Institute") and Juno Therapeutics, Inc. (“Juno”), whose
authorized representatives’ signatures have been affixed below, this Data
Sharing Agreement (“DSA”) is effective as of March 31, 2017 (“Effective Date”).


The parties have executed agreements whereby Institute has licensed certain
technology to Juno for the development and commercialization of immunotherapies
for the benefit of public health and under which the parties will or may provide
services to each other. In order to facilitate the research and availability of
immunotherapies for the benefit of public health, Institute has agreed to
provide Juno with access to a “limited data set” (as defined in 45 C.F.R.
§164.514(e)(2)) of Protected Health Information as that information is described
in Exhibit 1 (“Limited Data”) solely for research and public health purposes as
further described below.


Both parties are committed to complying with the Health Insurance Portability
and Accountability Act of 1996 ("HIPAA"), and regulations promulgated
thereunder, including the Standards for Privacy and for Security of Individually
Identifiable Health Information codified at 45 Code of Federal Regulations
(“CFR”) Parts 160, 162 and 164 ("Privacy Regulations" and “Security
Regulations”) as applicable. This agreement constitutes a “data use agreement”
under 45 C.F.R. §164.514(e)(4).


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
I. DEFINITIONS
Terms used but not otherwise defined in this DSA shall have the same meaning as
set forth in 45 CFR Parts 160, 162 and 164.
II.     OBLIGATIONS OF JUNO
2.1    Permitted Uses of Data.
(a)    Juno may use the (i) Limited Data solely for [***] and (ii) De-Identified
Data produced in accordance with (and as defined in) Section 2.1(c) solely for
[***]; provided, that under no circumstances may any use or permitted disclosure
hereunder violate applicable laws or regulations, including HIPAA and
regulations promulgated thereunder, including if the acts or omissions of Juno
or its employees or agents would constitute a violation if done by Institute.
Except as provided in Section 2.5, Juno must limit the use and disclosure of the
Limited Data to employees of Juno who need-to-know the Limited Data in
connection with their employment duties for Juno and the purposes for which the
Limited Data is provided. Limited Data and De‑identified Data are referred to as
“Data” in this DSA.
(b)    Juno agrees not to use the Data other than as permitted or required by
this DSA or as required by applicable law. Without limiting the foregoing, Juno
must not undertake any efforts to identify, attempt to identify or contact any
individual subject to the Data or use the Data to create information that is
individually identifiable.


7


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(c)    Subject to and as permitted by applicable laws and regulations, Juno may
use the Limited Data Set to have its employees produce a de-identified data set
in accordance 45 CFR 164.514, including the de‑identification standards and
implementation specifications therein (“De-Identified Data”). Without limiting
the requirements of 45 CFR 164.514, the De-Identified Data must not identify any
individual and there must be no reasonable basis to believe that the information
in the De‑Identified Data can be used to identify any individual. Subject to
Juno’s compliance with this DSA and to the extent permitted by applicable laws
and regulations, Juno may disclose to third parties De‑Identified Data that
meets the requirements for de‑identification in 45 CFR 164.514 and other
applicable laws and regulations as is [***] (“Purpose”). However, prior to any
disclosure, Juno shall, if requested by Institute, demonstrate that the
De‑Identified Data meets the requirements for de‑identification under 45 CFR
164.514.
(d)    Juno may not include the Data in, or use the Data as the basis for,
filing any patent applications or other intellectual property registrations,
without the express prior written consent of Institute.
(e)    Under no circumstances is Institute required to provide information that
does not constitute the “Limited Data” as defined herein or a “limited data set”
as defined under 45 CFR 164.514(e)(2).
(f)    For clarity, Juno is not permitted to cite or incorporate by reference
any Institute regulatory filings in regulatory filings of Juno without the
express prior written consent of Institute.
(g)    Any document provided by Institute that is marked or designated
“embargoed” is Limited Data under this DSA. However, notwithstanding any other
provision of this DSA to the contrary, Juno must not disclose any such document
or the information contained therein (i.e., Juno may only use such document or
the information contained therein for internal business purposes), without the
express prior written consent of [***]. The limitations in this Section 2.1(g)
will no longer apply to an embargoed document that is published or made
generally available by Institute.
(h)    Except as precluded by applicable laws or regulations, any obligations of
non-use and non-disclosure in this DSA do not apply to De‑Identified Data that
is now or hereafter becomes generally publicly known, other than through
unauthorized acts or omissions of Juno (including breach of this DSA) or anyone
to whom Juno disclosed such De‑Identified Data.
2.2    Adequate Safeguards and Policies.
(a)    Juno shall implement and maintain appropriate safeguards to prevent the
use or disclosure of the Data in any manner other than as permitted by this DSA.
(b)    Juno’s privacy and security policies and practices must meet current
standards set by applicable state and federal law for the protection of
Protected Health Information.
2.3    Reporting Non-Permitted Use, Disclosure, or Breach.
(a)    Juno shall report to Institute without unreasonable delay, but not later
than ten (10) days, following Juno’s discovery of each use or disclosure of
Data, of which Juno becomes aware, that is made by Juno, its employees,
representatives, agents or subcontractors that is not specifically permitted by
this DSA.
(b)    All reporting hereunder shall go to the Institute’s [***] and to
Institute’s [***] (at [OMITTED]).


8


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




2.4    Availability of Internal Practices, Books and Records to Government
Agencies. Juno agrees to make its internal practices, books and records relating
to the use of Data available to the Secretary of the federal Department of
Health and Human Services as required by applicable law for purposes of
determining Juno’s compliance with applicable laws and regulations. Juno shall
immediately notify Institute of any requests made by the Secretary and provide
Institute with copies of any documents produced in response to such requests,
subject to the separate, written mutual agreement of the parties on reasonable
non-use and non-disclosure obligations.
2.5    Use of Subcontractors and Agents. Juno must not disclose the Limited Data
to any third party including subcontractors without the express prior written
consent of Institute. If Institute provides that written consent, then Juno must
obtain satisfactory assurances that the third party will appropriately safeguard
the Limited Data in accordance with this DSA. Without limiting the generality of
the foregoing, Juno shall require each such third party that creates, receives,
maintains or transmits Limited Data to execute a written agreement obligating
the third party to comply with all the terms of this DSA and to agree to the
same restrictions and conditions that apply to Juno with respect to the Limited
Data. Upon request, Juno will provide Institute details regarding any permitted
third party, the location, and nature of Limited Data disclosed. If any
permitted third party recipient violates any of its obligations to Juno relating
to the Limited Data, Juno must immediately terminate that third party’s access
and use of the Limited Data, and Juno shall be responsible for such violation.
2.6    Activity of Subcontractors. Juno shall not be in compliance with this DSA
if Juno knew of a pattern of activity or practice of any third party who
receives Data that constituted a material breach or violation of that third
party’s obligation under the written agreement with Juno as described in
Section 2.5, unless Juno took reasonable steps to cure the breach or end the
violation, and if such steps were unsuccessful, terminate the contract.


2.7    Agreement to Mitigate. Juno agrees to mitigate any harmful effect that is
known to Juno of a use or disclosure of Data in violation of the requirements of
this DSA, and to promptly communicate to Institute any actions taken pursuant to
this paragraph.
III.     TERM AND TERMINATION
3.1    Term and Termination. The term of this DSA shall commence as of the
Effective Date set forth above and shall terminate on the earlier of the fifth
anniversary of the date of this DSA and the date the Data is no longer needed
for the purposes it is provided or produced, unless sooner terminated in
accordance with this Section 3.1. This DSA may be terminated by Institute
immediately upon written notice by Institute to Juno if Juno has violated any
term of this DSA and Juno does not cure such breach within [***] days after
receiving written notice thereof. This DSA shall immediately terminate on
written notice from Institute to Juno if Juno ceases to do business or
substantially ceases to develop immunotherapy products. Upon receipt of notice
of breach, Juno shall immediately undertake efforts to cure the breach. The
rights and obligations under Sections 2, 3.1, 3.2, and 4 of this DSA shall
survive the termination or expiration of the DSA with respect to the Data.
3.2    Disposition of Data Upon Termination or Expiration. Upon termination or
expiration of this DSA and Institute’s written request (“End Request”), Juno
shall either return or securely destroy, in Institute’s sole discretion and in
accordance with any reasonable instructions by Institute, all Data in the
possession or control of Juno (and/or its agents and subcontractors), and Juno
shall (and its agents and subcontractors shall) stop using all Data.
Notwithstanding the foregoing, Institute acknowledges that Juno will not be
required


9


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




to return to Institute or destroy those copies of (a) Limited Data that are
infeasible to return or destroy; and (b) De-Identified Data that: (i) are stored
in compliance with Section 2.2 of this DSA on Juno’s backup, disaster recovery
or business continuity systems in the ordinary course of Juno’s business, where
such systems are either under the control of Juno or require Juno’s
authorization to access such systems; or (ii) Juno is obligated by applicable
law, regulation or order to retain. For clarification, following Juno’s receipt
of an End Request, Juno will not use the Data for any purpose other than as
required by applicable law, regulation or order under subsection 3.2(b)(ii)
above or for reviewing compliance with the terms of this DSA.
3.3    Other Disposition of Data. If Institute determines that use of the Data
or any portion of the Data by Juno compromises or jeopardizes any research or
development activities (including regulatory approvals) of Institute, then
Institute shall notify Juno and the parties shall promptly meet to discuss those
concerns in good faith and work together to resolve those concerns.


IV.     GENERAL TERMS
4.1    Limited Warranties. Institute represents and warrants that: [***].
4.2    DISCLAIMER OF WARRANTIES AND DAMAGES. [***]. NEITHER INSTITUTE NOR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, INVESTIGATORS, CONTRACTORS OR AGENTS
WILL BE LIABLE TO JUNO, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE, PRODUCT LIABILITY OR STRICT LIABILITY) OR OTHERWISE FOR ANY COST OF
COVER OR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING LOSS OF PROFIT, REVENUE OR USE OR LOSS OF DATA), EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. UNDER NO CIRCUMSTANCES WILL INSTITUTE’S
AGGREGATE LIABILITY UNDER THIS AGREEMENT AND/OR RELATING TO THE DATA EXCEED
[***].
4.3    No Third Party Beneficiaries. There are no third party beneficiaries to
this DSA.
4.4    Indemnification. Juno will indemnify, hold harmless and defend Institute
from and against any and all claims, losses, liabilities, costs, and other
expenses incurred as a result or arising [***].
4.5    No Property Interest. Except for the use and disclosure rights expressly
granted to Juno under this DSA, Juno agrees that it acquires no title or rights
to the Data. All rights, interest, and title in and to the Data shall remain
vested in Institute at all times, except for the limited use and disclosure
rights expressly granted to Juno under this DSA.
4.6    Legal Compliance. The parties shall comply with applicable laws and
regulations governing their relationship, including, without limitation, all
applicable federal and state laws and regulations governing the privacy,
confidentiality and/or security of data, including without limitation, any
applicable provisions of the Washington Uniform Healthcare Information Act, RCW
ch. 70.02. If either party determines that any amendment to this DSA is
necessary or desirable to comply with HIPAA or regulations promulgated
thereunder or other applicable laws or regulations, including as such may be
amended, then the parties shall


10


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





promptly negotiate in good faith and enter into an appropriate amendment. If a
provision of this DSA is held invalid under any applicable law, such invalidity
will not affect any other provision of this DSA that can be given effect without
the invalid provision. Further, all terms and conditions of this DSA will be
deemed enforceable to the fullest extent permissible under applicable law, and,
when necessary, the court is requested to reform any and all terms or conditions
to give them such effect. Each party shall comply with applicable state and
federal statutes and regulations. Any ambiguity in this DSA shall be resolved to
permit each party to comply with applicable laws and regulations governing the
privacy, confidentiality and security of patient health information. Juno agrees
that its unauthorized use or disclosure of the Data may cause irreparable harm
to Institute, and in such an event, Institute may be entitled to injunctive
relief and specific performance without posting a bond and without showing
inadequacy of remedies at law. Juno must ensure that its employees who have
access to the Data comply with this DSA.
4.7    Independent Contractor. Institute and Juno are and shall be independent
contractors to one another, and nothing herein shall be deemed to cause this DSA
to create an agency, partnership, or joint venture between the parties. Each
party agrees that it shall not represent itself as the agent or legal
representative of the other for any purpose whatsoever.
4.8    Governing Law. This DSA will be governed by, interpreted and enforced in
accordance with the laws of the State of Washington, without regard to
principles of conflicts of laws. All disputes arising out of this DSA will be
subject to the exclusive jurisdiction and venue of the state and federal courts
located in King County, Washington (and the appellate courts thereof), and each
party hereby irrevocably consents to the personal and exclusive jurisdiction and
venue thereof.
4.9    Entire Agreement; Modification. This DSA (including exhibits and any
amendments hereto signed by both parties) sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this DSA, and
supersedes all prior oral and written, and contemporaneous oral, communications,
representations, understandings, and agreements between the parties with respect
to such subject matter. Except as set forth in Section 4.6, this DSA may not be
altered, amended or modified in any way except by a writing (excluding email or
similar electronic transmissions) signed by the authorized representatives of
both parties.
4.10    Counterparts. This DSA may be executed in two or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same DSA. This DSA may be delivered by facsimile transmission or
electronic mail, and such copies of executed signature pages will be binding as
originals.


11



--------------------------------------------------------------------------------




The parties hereto have executed this DSA effective as of the Effective Date.


 
JUNO THERAPEUTICS, INC.




____________________________________
Name


By:  /s/ Christian Hordo   


      Christian Hordo
Printed Name


Its: VP Business Development   


Dated: April 3, 2017   




 
SEATTLE CHILDREN'S HOSPITAL DBA SEATTLE CHILDREN’S RESEARCH INSTITUTE
____________________________________
Name


By: /s/ Erik M. Lausund   


   Erik M. Lausund
Printed Name


Its: Vice President, Research Operations


Dated: Mar 31, 2017   





12



--------------------------------------------------------------------------------





Exhibit 1
to
Data Sharing Agreement


The Limited Data constituting the “limited data set” (as defined in 45 C.F.R.
§164.514(e)(2)) means:


[***]




13


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

